UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7071



JOHN B. RUFFIN,

                                              Plaintiff - Appellant,

          versus


WARDEN MCGARRITTY, Greenville State Prison;
WARDEN   MILLARD,   Greenville   State   Prison
(Official/Individual Capacity); WARDEN DAVIS,
Greenville State Prison (Official/Individual
capacity); WARDEN TRENT, Greenville State
Prison (Official/Individual Capacity); UNIT
MANAGER EVERETTE, Greenville State Prison
(Official/Individual       Capacity);     RUFUS
FLEMINGS, Warden, Regional Director, State
Grievance    (Official/Individual    Capacity);
LIEUTENANT TINSLEY, Internal Affairs, Virginia
State Department of Corrections; OFFICER
AUTRY, Inmate Hearing Officer, Greenville
State Prison (Official/Individual Capacity);
OFFICER    TILLERY,    Grievance    Coordinator
(Official/Individual      Capacity);     DOCTOR
LAYBOURNE,      Greensville      Correctional
(Official/Individual      Capacity);     DOCTOR
BRADLEY, Greensville Correctional (Official/
Individual Capacity),

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-266-2)


Submitted:   November 19, 2004            Decided:   December 1, 2004
Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Ruffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              John   B.   Ruffin    appeals     the   district   court    order

dismissing all of his 42 U.S.C. § 1983 (2000) claims, except that

he was held in segregation without due process, for failure to

exhaust.       Ruffin     further   appeals     the   district   court    order

dismissing his § 1983 claim that he was held in segregation without

due process as frivolous under 28 U.S.C. § 1915A(b)(1) (2000).               We

have reviewed the record and the district court's opinion and find

no reversible error.       We note that even if Ruffin’s claim that he

was denied access to his legal materials was exhausted, it is also

frivolous under § 1915A(b)(1) because he failed to demonstrate

injury   or    prejudice   caused    by   his   inability   to   obtain   those

materials.      See Lewis v. Casey, 518 U.S. 343, 351 (1996).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 3 -